DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-5 and 7-20 are pending are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5 and 7-20 are directed to systems, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claims 9 and 17.  The claims recite the limitations of approving credit applications based on user’s location (claim 1), store’s associates (claim 9), and distance from home (claim 17).
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Approving credit applications based on user’s location, associates, and distance from home recites a fundamental economic practice – e.g. “receive… an electronic credit application for a new credit account… receive an application location information… replacing any application location information provided by the customer… identify a location from said application location information… use the identified location from said application location information to provide determine a store attribution.”  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “memory”, “Internet connection”, “electronic device”, “one or more processors”, and “a database”, in claim 1; the additional technical element of “a network”, in claim 9; and the additional technical element of “non-transitory computer-readable medium” in claim 17, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 9 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: e.g. a computer such as electronic device and processors, storage unit such as memory (claim 1) a network (claim 9) and non-transitory computer-readable medium (claim 17) The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  While the dependent claims include additional elements, they are procedural – e.g. claims 2-4, accessing a database for information, node identifiers, geofenced areas;  claims 11 , receiving an image; claim 12, access a database for information; claim 14, obtaining information from a store’s electronic device via a device to device communication; claim 15, selecting a web URL push for electronic credit application for the new credit account, queuing up and displaying the applications, and receiving access to the customer's mobile device.   The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-5 and 7-20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 11/23/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. §101… (after explaining what the applicant thinks how things were done prior to this disclosure, e.g. customer would use a paper application)… Here, representative Claim 1 recites a plurality of features which provide a specific improvement to netcentric and internet based application processes which specifically improve and provide a novel way for store attribution determinations to be made via a technological process,”
the examiner respectfully disagrees.   First, the examiner would like to note that the applicant has not amended the claims.  This is after the examiner stated specifically in the prior office action that “claims 1-5 and 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101.”    See 8/26/22 Non-Final Rejection.
As stated in the prior office action:
“The examiner is not disputing the premise that computers will generally increase the speed and efficiency in carrying out some repetitive processes.  Thus, the applicant’s business process/ideas could very well be carried out faster and more efficiently using generic computers (than by pen and paper).   
Neither is the examiner arguing that the claim language lacks such generic electronic devices.  Rather, the examiner has determined that such devices amount to nothing more than “generic computers”, used in such a way that it does not integrate the abstract idea into a practical application.   The examiner cannot see how sending/receiving/processing information by electronic devices improves a technology.  
With regard to the argument that the claimed invention improves a technology, the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit those otherwise abstract claims. See, e.g., Ex. 1003, col. 5, 11. 21-22; Bancorp, 687 F.3d at 1279; Gottschalk, 409 U.S. at 67.”

In response to applicant's argument that: 
“the claim obtains specific application location information but not only obtains it, but obtains the location information from other than the customer, e.g., "receive an application location information related to the electronic credit application for the new credit account, the application location information obtained from an electronic device, the application location information not provided by the customer, the application location information replacing any application location information provided by the customer … The Claim then obtains specific store attribution by using the location information not provided by the customer… The claim goes on to specifically describe the specific process for the improvement to the technological process of store attribution, e.g., "use the identified location from the application location information to provide a store attribution"… Thus, the claimed features provide a specific improvement to the technological process… As such, Applicant submits the Claims are not abstract [emphasis applicant’s],”
the examiner respectfully disagrees.   Every step mentioned in the above quote is business step/process; they are abstract by nature.  And they are not improving technology is anyway.  For example:
Regarding the elements of “the claim obtains specific application location information but not only obtains it, but obtains the location information from other than the customer, e.g., "receive an application location information related to the electronic credit application for the new credit account, the application location information obtained from an electronic device, the application location information not provided by the customer, the application location information replacing any application location information provided by the customer” is just a business decision to get information from a particular source that is not the customer.
Similarly, the step that "use the identified location from the application location information to provide a store attribution" is a business decision to use the store location to identify store attribute.
These are business process/models, and not technological improvements.

In response to applicant's argument that: 
“practical application… (again, the applicant recites what the applicant thinks how things were done prior to this disclosure, e.g. customer would use a paper application)… Here, the claimed features recite a specific, integrated, and practical application of a solution that provides an improvement in netcentric and internet based system and method which identifies a store and attributes the application to that store,”
the examiner respectfully disagrees.   For the purpose of being responsive, the examiner will repeat – at the risk of being unnecessarily repetitive – what was stated in the prior office action:
“The examiner is not disputing the premise that computers will generally increase the speed and efficiency in carrying out some repetitive processes.  Thus, the applicant’s business process/ideas could very well be carried out faster and more efficiently using generic computers (than by pen and paper).   
Neither is the examiner arguing that the claim language lacks such generic electronic devices.  Rather, the examiner has determined that such devices amount to nothing more than “generic computers”, used in such a way that it does not integrate the abstract idea into a practical application.   The examiner cannot see how sending/receiving/processing information by electronic devices improves a technology.  
With regard to the argument that the claimed invention improves a technology, the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit those otherwise abstract claims. See, e.g., Ex. 1003, col. 5, 11. 21-22; Bancorp, 687 F.3d at 1279; Gottschalk, 409 U.S. at 67.”

In response to applicant's argument that: 
“The specific solution first "receive[ s ], via an Internet connection, an electronic credit application for a new credit account, the electronic credit application comprising customer identification information provided by a customer… the Claimed elements recite a specific, integrated, and practical application of a specific solution that provides an improvement in store attribution determination within the netcentric environment,”
the examiner respectfully disagrees.   These are “generic computers” receiving, transmitting, and processing data according to a business model.  See Claim Rejections - 35 USC § 101 above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698                                                                                                                                                                                                        
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698